Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 22, 2022

The Court of Appeals hereby passes the following order:

A22A1151. ANTHONY BAGGETT v. THE STATE.

      In 2019, Anthony Baggett was convicted of child molestation and unlawful
surveillance. The trial court denied Baggett’s new trial motion in July 2021. In
September 2021, Baggett moved for an out-of-time appeal from the denial of his
motion for new trial. The trial court granted Baggett’s motion, and he then filed this
appeal. We, however, lack jurisdiction.
      In Cook v. State, the Georgia Supreme Court held that a trial court lacks
authority to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5) (Case
No. S21A1270, decided March 15, 2022) (noting that Cook’s holding applies “to all
cases that are currently on direct review or otherwise not yet final”). Baggett therefore
had no right to file a motion for an out-of-time appeal in the trial court; his remedy,
if any, lies in habeas corpus. See id. Rather than granting Baggett’s motion, the trial
court should have dismissed it. See id. Accordingly, the trial court’s order granting
the motion for out-of-time appeal is hereby VACATED and this case is hereby
REMANDED to the trial court, which is DIRECTED to enter an order dismissing the
motion for an out-of-time appeal. See Brooks v. State, 301 Ga. 748, 752 (2) (804
SE2d 1) (2017) (“Because the trial court decided the merits of the motion it lacked
jurisdiction to decide, we vacate the trial court’s order and remand with instructions
to dismiss.”).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/22/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.